AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT
for the

Western District of Pennsylvania

 

 

 

United States of America ) “
, Vv. )
Melquan Barnett ) Case No. 4:20-m) “56
3425 Maple Street )
Erie, Pennsylvania 16508
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of "May 30, 2020 in the county of Erie in the
Western District of Pennsylvania , the defendant(s) violated:
Code Section Offense Description
18 USC Section 844(i) did maliciously damage, and attempt to damage and destroy, by means of

fire, a building used in interstate commerce and in any activity affecting
interstate commerce, specifically, Ember + Forge, 401 State Street, Erie,
Pennsylvania 16501.

This criminal complaint is based on these facts:

GOVERNMENT
es

 

@ Continued on the attached sheet. ©

8/ Valentino Cuba
Complainant's signature

FBI Special Agent Valentino Cuba

wb Printed name and title
bg Seat

 
   

Sworn to before meand signed i €.
wry e
6) pao,
. é
Judge® signatur
City and state: Erie, Pennsylvania United States Magistrate Judge Richard Lanzillo

 

Printed name and title

 
IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA
Magistrate No. 1:20-mj-56 -

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
/

I, Valentino Cuba, being duly sworn depose and say:

1. ama Special Agent of the Federal Bureau of Investigation (FBI) presently assigned
to the Erie, Pennsylvania resident agency of the FBI. I am responsible for investigating violent
crimes including arson. |

2. I submit this affidavit in support of a Criminal Complaint charging Melquan Barnett
with maliciously damaging and attempting to damage or destroy, by means of fire, a building
used in interstate commerce or in any activity affecting interstate commerce, namely Ember +
Forge, 401 State Street, Erie, Pennsylvania 16501, in violation of 18 U.S.C. § 844). [have not
included each and every fact known to me concerning this investigation. I have set forth
only the facts that J believe are necessary to establish probable cause to believe that the
defendant committed the offense alleged in the Criminal Complaint.

3, This affidavit is based on my personal knowledge, my review of records, interviews
conducted by law enforcement agents and officers, my review of photographs and video
recordings, and information provided to me by other law enforcement agents and from persons
with knowledge regarding relevant facts.

4, On June 1, 2020, Detective Dave Walker of the Erie Police Department provided your
affiant with video footage from public Facebook live videos and Ember + Forge for the evening

of May 30, 2020, during the time when a public disturbance was occurring on State Street and the

 
surrounding area. The Facebook live video footage reviewed by your affiant depicted an African
American male with black dread lock hair down to the middle of his back. The subject was wearing
a white mask, white shirt, light blue jean jacket, black pants with a red and white stripe pattern
down the side and red shoes. The video footage reviewed by your affiant depicts this subject setting
a fire inside of Ember + Forge after a window at Ember + Forge that faces State Street was
shattered when another individual kicked the window.
5. Your affiant reviewed Ember + Forge video surveillance footage which depicts the

same subject, wearing the same clothing and with the same physical appearance, setting a fire
inside of Ember + Forge through a window which has been shattered. Your affiant obtained a

still shot from the Ember + Forge footage of the subject who started the fire, which shows a neck

tattoo on the left side of the subject’s neck.

 

 
Although perhaps somewhat difficult to discern from the still shot, the video displays a clearer
depiction of the subject’s tattoos. Below is also a series of three still shots from the Ember + Forge

video footage depicting the subject, subsequently identified as Melquan Barnett, setting the fire at

Ember + Forge on May 30, 2020.

 

6. During my review of additional Facebook public video footage from the area of State

Street near City Hall in Erie on the evening of May 30, 2020, your affiant identified the same
_ African-American individual with dreadlock hair, without the mask on, wearing the same white
shirt, light blue jean jacket, black pants with a stripe pattern down the side and red shoes. The
subject’s face is fully visible in this video footage. Officers of the Erie Police Department who
are familiar with Melquan Barnett have reviewed this video footage and identified Melquan

_ Barnett as the individual depicted in this video footage from State Street on May 30, 2020. Below

is a still shot from that video footage.

 
 

7. Your affiant obtained Melquan Barnett’s criminal history from the Commonwealth of
Pennsylvania. As part of the booking process, photos of the arrestee are taken and included as part
of the criminal history. Melquan Barnett’s neck tattoo is depicted in the booking photo your affiant
has reviewed. The booking photo is included below. The neck tattoo depicted on the subject from
the above included still shot from the Ember + Forge video footage is consistent with the neck -

tattoo depicted in Melquan Barnett’s prior booking photo.

 
 

 

CPIN Database Printed INET! S/2/4

8. On June 1, 2020 your affiant visited Ember + Forge and measured the height of a beige
concrete mark or block on the front of the Ember + Forge building which faces State Street. This
beige block is immediately adjacent to the exterior window through which the fire was set on May
30, 2020. The beige concrete block or mark was used as a reference point to determine the height
of the subject, since identified as Melquan Barnett, who lit the fire at Ember + Forge on May 30,
2020, The reference point measures between approximately seventy (70) and seventy-eight (78)
inches. According to Barnett’s Pennsylvania driver’s license, Barnett’s height is listed as 6°00”.
My review of the May 30, 2020, Facebook live footage of the arson at Ember + Forge shows the
arson subject, later identified as Melquan Barnett, with a height that is very similar to the height
_ listed on Barnett’s Pennsylvania driver’s license. The similarity is depicted in the below included -
still shot from the May 30, 2020 Facebook live footage of Ember + Forge and the height of the

reference point depicted in the adjacent image of the beige block.

 
LIVE ©50 _

 

9, On June 2, 2020, ATF Special Agent/Certified Fire Investigator Matthew Regentin
conducted a fire scene examination of Ember + Forge Coffee Shop. Data is still being collected
and analyzed pursuant to the investigation. However, based upon an analysis of the collected data,
which includes an examination of the scene and a review of available video footage, the fire
originated on an interior counter top on the west side of the premises adjacent to an exterior
window that had been broken out prior to the fire. The collected data is also consistent with the
fire being caused by the intentional introduction of an ignitable liquid to the countertop through
the broken window and the ignition of the ignitable liquid vapors by an open flame device. The
data obtained during the investigation supports a classification of Incendiary. There was no
information found during the investigation to support an accidental cause hypothesis. These

gf

findings are preliminary and are subject to a final origin and cause report.

 
10. Ember + Forge is a coffee shop in Erie, Pennsylvania engaged in interstate commerce
and activity affecting interstate commerce in numerous different ways, including but not limited
to, maintaining a Facebook page, an Instagram account and a website on the Internet, as well as
offering gift cards for sale via the Internet. Ember + Forge also purchases their coffee cups for use
in the store from New York State.

WHEREFORE, based upon all of the foregoing information, I have probable cause to
believe that on May 30, 2020, Melquan Barnett maliciously damaged and attempted to damage
and destroy, by means of fire, a building used in interstate commerce or in any activity affecting
interstate commerce, namely Ember + Forge, 401 State Street, Erie, Pennsylvania 16501, in

violation of Title 18, United States Code, Section 844(i).

S/Valentino Cuba

Valentino Cuba

Special Agent ~

Federal Bureau of Investigation

Sworn and subscribed before me, by telephone
pursuant to Fed. R. Crim. P. 4.1(b)(2)(A),
this 3rd day of June 2020

    

RICHARD A. LANZ
United States Magistrate Judge ©

 
